EXHIBIT 10.29

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (this “Amendment”) is made and
entered into as of July     , 2007 by and between Beverly Hills Bancorp Inc., a
Delaware corporation (the “Company”), and Larry B. Faigin (“Executive”), with
reference to the following facts:

A. The Company and Executive are parties to that certain Employment Agreement
dated as of March 7, 2006 (the “Agreement”).

B. The Company and Executive desire to amend the Agreement as set forth in this
Amendment.

NOW, THEREFORE, with reference to the foregoing facts, the Company and Executive
agree as follows:

1. Section 3.8. A new Section 3.8 is added to the Agreement to read as follows:

3.8 Stay Bonus. Executive shall be entitled to a bonus payment (the “Stay
Bonus”) if Executive is an employee of the Company or any member of the Company
Group either: (i) on both the date of a Change of Control and on the 60th day
following the Change of control; or (ii) on December 31, 2008. The Stay Bonus
shall be an amount equal to 150% of Executive’s base salary in effect at the
date of the Change of Control or December 31, 2008, as applicable. Executive
shall not be entitled to a Stay Bonus if he shall not be employed by at least
one member of the Company Group on the earlier to occur of the 60th day
following the Change of Control or December 31, 2008, regardless of the reason
for termination of employment, including termination by the Company other than
For Cause or termination by Executive for Good Reason. If Executive becomes
entitled to the Stay Bonus, the Stay Bonus shall be paid to Executive, in cash
and in full, not later than the earlier to occur of the 60th day following the
Change of control (or the first business day thereafter, if such day is not a
business day) or December 31, 2008. Executive shall not be entitled to more than
one Stay Bonus under this Agreement. For example, if a Change of control occurs
in 2007 and Executive is employed by a member of the Company Group on the 60th
day following the Change of control, Executive would be entitled to a Stay
Bonus; if Executive continues to be employed by a member of the Company Group on
December 31, 2008, Executive would not be entitled to another Stay Bonus.

2. Section 5.2. Section 5.2 is amended in its entirety to read as follows:

5.2 If Executive’s employment is terminated by the Company pursuant to
Section 4.6 (without cause) or by the Executive pursuant to Section 4.3 (for
Good Reason), and provided that Executive executes and delivers to the Company,
and does not revoke, a written release (the “Release”) of any and all claims
against the Company Group with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (other than claims for any
entitlements under the terms of this Agreement, claims under any plans or
programs of the Company under which Executive has accrued a benefit, and rights
to indemnification under applicable law or agreement), and provided further that
Executive shall have resigned from all positions as director, officer and
employee with all members of the Company Group, the Company agrees:

5.2.1 to, until the later to occur of two years from the date of termination of
employment or December 31, 2008, continue to pay to Executive base salary when
and in the manner as if Executive’s employment had not terminated;

5.2.2 to, until the later to occur of two years from the date of termination of
employment or December 31, 2008, continue to pay premiums (subject to
co-payments and reimbursements) for Executive to participate in the Company’s
medical, dental, vision and life insurance plans at the Company’s expense to the
extent permitted under the plans; provided, however, that the Company need
provide this medical, dental and vision insurance coverage if Executive is not
covered by another medical, dental and/or visions plan; provided further,
however, that if such other group health plan excludes any pre-existing
condition that Executive or Executive’s dependents may have when coverage under
such group health plan would



--------------------------------------------------------------------------------

otherwise begin, coverage under this Section 5.2.2 shall continue (but not
beyond the two-year period) with respect to such pre-existing condition until
such exclusion under such other group health plan lapses or expires. If
Executive is required to make an election under Sections 601 through 607 of the
Executive Retirement Income Security Act of 1974 (commonly known as COBRA) to
qualify for the benefits described in this Section 5.2.2, the obligations of the
Company under this Section 5.2.2 shall be conditioned upon Executive’s timely
making such an election; and provided, however, that if at the date of
termination of employment Executive is 65 or older, the Company’s obligation
with respect to medical plans shall be limited to reimbursement for Medicare
coverages as provided in Section 3.5 of this Agreement; and

5.2.3 if the termination of employment occurs prior to December 31, 2008, within
one day following termination of his employment, an amount equal to 150% of his
base salary at the date of termination of his employment; provided, however,
that Executive shall not receive a payment under this Section 5.2.3 if Executive
receives a Stay Bonus under Section 3.8.

The Company shall be entitled to defer payment of any amounts under this
Section 5.2 until the expiration of any period during which Executive shall have
the right to revoke the Release.

3. Section 8. Section 8 is amended in its entirety to read as follows:

8. Non-Compliance. Notwithstanding any other provision of this Agreement to the
contrary, if Executive is employed by the Company, any breach of the provisions
of Sections 1.3, 6 or 7 hereof shall entitle the Company to terminate the
employment of Executive For Cause, and, whether or not Executive is employed by
the Company, from and after any breach by Executive of the provisions of
Sections 1.3, 6 or 7, the Company shall cease to have any obligations to make
payments to Executive under this Agreement, including Sections 3.8 and 5.2.

4. Deferred Payments. Notwithstanding anything to the contrary in the Agreement,
if any payment under the Agreement would trigger additional tax under
Section 409A of the Internal Revenue Code of 1986, as amended, the Company may
(or at the request of Executive shall) defer such payment (or portion thereof)
until a period of six months has elapsed from the date of separation of
Executive’s employment.

5. No Other Amendment. Except as expressly amended by this Amendment, the
Agreement remains in full force and effect.

6. Advice from Independent Counsel. The parties hereto understand that this
Amendment is legally binding and may affect such party’s rights. Each party
represents to the other that it has received legal advice from counsel of its
choice regarding the meaning and legal significance of this Amendment to which
it is a party and that it is satisfied with its legal counsel and the advice
received from it.

IN WITNESS WHEREOF, this Amendment has been made and entered into as of the date
and year first above written.

 

BEVERLY HILLS BANCORP, INC. By     Title      EXECUTIVE   Larry B. Faigin

 

2